Cooper, J.,
delivered the opinion of the court.
On the 3d of July, 1871, at tax sales made by the tax collector of the city of Knoxville, lor municipal taxes for the years 1869 and 1870, and also by the tax collector of Knox county, for the State and •County taxes for the year 1869, complainant became the purchaser of several lots of land described, the property of the defendants, by bidding the amount of the taxes, costs and penalties, taking the receipts of the tax collectors therefor. This bill was filed on the 9th of September, 1876, stating these facts, and asking that a lien be declared in favor ■ of the complainant on the land for the sums thus paid, with interest, and that so much of the land as is necessary be sold to satisfy the lien. The defendants demurred, assigning for causes, that equity has no jurisdiction; that the *227remedy is at law; that the complainant acquired title or nothing, to be tested only by .an action of ejectment at law. The bill asks that the purchaser be declared to have a lien on land bought at tax sale for the taxes paid, merely because the complainant became the purchaser. -Neither the validity nor invalidity of the title acquired is averred. It is difficult to see how a lien can be created by the purchase, without more. The rule, of caveat emptor seems to apply to tax sales. Packard v. New Limerick, 34 Me., 266. The purchaser, it has been held, has no remedy against the collector for neglecting to do properly some act essential to the validity of the sale — such as failing to give the purchaser notice. Hamilton v. Valiant, 30 Md., 139. Nor against the county or town. Lynde v. Melrose, 10 Allen, 49. Nor against the owner of the property sold. Heart v. Henderson, 17 Mich., 218. These are harsh rules to apply in a case where the tax was just and legal, but the proceedings to make it a charge on the tax-payer’s property are void. The purchaser in such a case has paid money for the use of the property owners, and ought in good conscience to be reimbursed. But, as has been said by Judge Cooley, it is difficult to perceive how any equitable claim can exist against any one for the cost of void pro eedings. Cooley on Tax, 375, note. And, at any rate, in the present state of the law we know of no principle upon which the recovery can be put. If, indeed, the lien of the State, county or corporation could be considered as assigned to the purchaser, or kept alive for his benefit, until merged in the legal *228title by recovery of the laud on the tax title, and this would seem to be in the competency of the Legislature, redress might be had.
The decree must be affirmed.